In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                  ___________________________

                       No. 02-21-00014-CV
                  ___________________________

 LYDIA ZACARIAS AND STEVEN THOMAS BROWN, INDIVIDUALLY AS
HEIRS AT LAW AND AS REPRESENTATIVES OF THE ESTATE OF WILLIAM
              ERIC BROWN, DECEASED, Appellants

                                  V.

     LG CHEM, LTD. AND LG CHEM AMERICA, INC., Appellees


               On Appeal from the 348th District Court
                       Tarrant County, Texas
                   Trial Court No. 348-315599-20


            Before Womack, J.; Sudderth, C.J. and Walker, J.
                  Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered “Appellants’ Unopposed Motion to Dismiss.” We grant

the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Appellant must pay all costs of this appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                      Per Curiam

Delivered: May 27, 2021




                                           2